JOHNSON, Judge.
Petition for rehearing is before this court. Appellee State of Florida, filed motion to dismiss the appeal on October 7, 1965, on the one ground that the order appealed is not a final decision or judgment. On October 18, 1965, appellant directs a letter to this court requesting that appellant’s brief be considered by the court in advance of the hearing on the Motion to Dismiss. Consideration was given to the brief of appellant and we can lend no consolation to appellant on the case made by his brief. The lower court granted the State’s Motion to Dismiss the appellant’s Motion to Vacate, without prejudice to the appellant, defendant below, to renew his *402Motion to Vacate, if the appellate courts ■should construe the Escobedo 1 rule to ap•ply retrospectively to State convictions which became final prior to the date of the Escobedo decision. We consider the trial •court’s decision as a final judgment in effect and therefore the appellee’s Motion to "Dismiss the appeal on the ground that the •same is not from a final decision is not well founded. As requested by the appellant, however, after considering the brief of appellant and the merits of the case as briefed therein, we can find no error committed by the trial court justifying a reversal of the order appealed.
Therefore, the order of this court dismissing the appeal is withdrawn without further hearing, but the order appealed is
Affirmed.
RAWLS, C. J., and STURGIS, J., concur.

. Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct 1748, 12 L.Ed.2d 977.